ORDER
PER CURIAM.
Robert Gurley (“Defendant”) appeals from the judgment entered following his jury conviction for murder in the second degree, Section 565.021 RSMo 1994.1 Defendant contends the trial court erred in: (1) refusing to instruct the jury on the lesser included offense of involuntary manslaughter in the first degree, and (2) submitting to the jury initial aggressor language in the self-defense instruction.
*849We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).

. All further statutory references are to RSMo 1994 unless otherwise indicated.